Citation Nr: 0718338	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-33 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Columbia, S.C.


THE ISSUES

1.  Entitlement to payment or reimbursement for the private 
medical services the veteran received at Anderson Area 
Medical Center (AAMC) in Anderson, South Carolina from August 
27, 2002 to September 2, 2002 that have not yet been paid or 
reimbursed by the VA, excluding the services provided by the 
Anesthesiology Service of Anderson (ASA) on August 29, 2002.

2.  Entitlement to payment or reimbursement of the private 
medical services provided by ASA on August 29, 2002.       


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 to July 1968.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
decision of the Columbia, South Carolina VAMC.    


FINDINGS OF FACT

1. From August 27, 2002 to September 2, 2002 the veteran 
received treatment at AAMC; all treatment provided was for a 
continued medical emergency and a VA or other federal 
facility was not feasibly available to provide the treatment.    

2.  The veteran is financially liable for the treatment; from 
August 27, 2002 to September 2, 2002 he was enrolled in the 
VA health care system, had received VA medical services 
within the prior 24 months, and had no coverage under a 
health plan contract for payment or reimbursement of AAMC.

3.  The condition for which the veteran was treated was not 
service connected, and was not caused by an accident or work-
related injury. 

4.  The veteran was not eligible for reimbursement under 
38 U.S.C.A. § 1728. 

5.  The claims for payment or reimbursement for the expenses 
incurred by the veteran for treatment received from August 
27, 2002 to September 2, 2002 at AAMC that have not yet been 
paid or reimbursed in full, other than the claim from 
Anesthesiology Service of Anderson (ASA), were timely filed 
within 90 days of the date the veteran was discharged from 
AAMC.

6.  A claim for reimbursement by ASA was received in February 
2003, and was not timely filed.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to payment of 
private medical expenses are met for the treatment provided 
to the veteran by AAMC from August 27, 2002 to September 2, 
2002, aside from the treatment provided by ASA.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
17.1000-17.1002, 17.1004 (2006).

2.  With respect to the services provided to the veteran by 
ASA on August 29, 2002, the criteria for establishing 
entitlement to payment of private medical expenses are not 
met.  38 U.S.C.A. § 1725  (West 2002 & Supp. 2005); 38 C.F.R. 
§ 17.1004(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001). 

II.  Factual Background

The veteran has not established service connection for any 
disability. 

An August 27, 2002 VAMC progress note reveals that the 
veteran reported he had had pain in the throat, chest, and 
back of the neck for the past month and that that morning he 
had chest pain and shortness of breath.  A VAMC nurse 
instructed him to go to his local emergency room (i.e. AAMC).    

The initial history and physical from AAMC showed that the 
veteran presented on August 27, 2002 complaining of chest 
pain he had been experiencing for about a month.  It was 
found that he had probably suffered a myocardial infarction 
and he was admitted to the coronary care unit.  On August 28, 
2002 a cardiac catheterization was performed that showed 
severe atherosclerotic heart disease and moderate LV systolic 
dysfunction with anteroapical hypokinesis, consistent with 
ischemia.  As a result of these findings, the veteran 
received coronary artery bypass graft (CABG) surgery the 
following day (i.e. August 29, 2002).  The surgical report 
noted that the veteran had severe three vessel coronary 
artery disease (CAD).  Following the surgery the veteran was 
taken to the ICU.  Once there he was extubated early.  Later 
he had his Swan-Ganz catheter removed and was transferred to 
the surgery floor.  There he regained strength and his 
mediastinal chest tube and pacing wires were removed without 
difficulty.  He was also weaned from his nasal cannula 
oxygen.  The rest of his hospital course was benign and 
uncomplicated and it was felt that he was able to be 
discharged home on September 2, 2002.  At that point his 
incision was clean, dry and healing well.     

Two separate claims from Internal Medicine Associates (IMA) 
received by the VAMC in September 2002 show charges of $1767 
and $102 respectively for treatment provided at AAMC from 
August 28, 2002 to August 30, 2002.  

Two separate claims from Greenville Medical Associates (GMA) 
received in September 2002 show charges of $213 and $9,307 
respectively for treatment provided at AAMC from August 28, 
2002 to August 30, 2002.  

A claim from AAMC received in September 2002 shows charges of 
$70,057.02 for treatment provided from August 27, 2002 to 
September 2, 2002.

Two separate claims from Diagnostic Radiology (DR) received 
in October 2002 show charges of $36 and $108 respectively for 
treatment provided from August 29, 2002 to September 1, 2002.  

A claim from ASA dated in January 2003 and received by the 
VAMC in February 2003 shows charges of $3,720 for services 
provided on August 29, 2002.  
A claim from Diagnostic Radiology dated in January 2003 shows 
charges of $36 for services provided on August 27, 2002. 

In an April 2003 letter, Dr. S, the veteran's treating 
cardiologist indicated that he had reviewed the AAMC hospital 
records, which revealed that the veteran had presented 
acutely to the emergency room on August 27, 2002 with chest 
pain consistent with unstable angina, described as 8/10.  Dr. 
S noted that this was clearly an emergency, especially as the 
veteran had multiple risk factors for atherosclerotic heart 
disease and obviously severe three-vessel coronary disease.  
The veteran was subsequently admitted to the AAMC Medicine 
Teaching Service and Dr. S was consulted on the case.  On 
August 28, 2002 the veteran underwent cardiac catheterization 
with findings of severe three vessel coronary disease with an 
ejection fraction of 40 percent.  He had had elevated 
troponins on his initial presentation and therefore it was 
determined that he had a non Q-wave myocardial infarction.  
He would not have been stable for transfer for either 
catheterization or bypass surgery in that state and Dr. S was 
sure that nobody would have been willing to accept the risk 
for accepting him in transfer or in transferring the patient 
over that distance.  Because of the severe three-vessel 
coronary disease, his presentation with unstable angina and 
acute myocardial infarction, the veteran underwent successful 
five vessel aortic coronary bypass surgery and did well.  His 
postoperative course was uncomplicated and Dr. S had been 
following him.  

In the November 2003 decision the VAMC found that since the 
veteran's condition had stabilized and VA facilities were 
feasibly available for his care, transfer to a VA medical 
facility could have been effected as of August 28, 2002.  
Consequently, the VAMC indicated that it had approved payment 
or reimbursement for the treatment received at AAMC only for 
the time frame from August 27, 2002 to August 28, 2002.    

In an August 2004 follow-up letter, Dr. S indicated that he 
did not know what the criteria for an emergency are under VA 
regulations but that it was clearly established through the 
American Heart Association and the American College of 
Cardiology that the appropriate management of the veteran was 
to deal with his unstable angina and acute myocardial 
infarction in Anderson where the facilities were available to 
get him taken care of on an urgent basis. 

The September 2004 statement of the case (SOC) indicated that 
the veteran was seen by a cardiologist at 9 AM on August 28, 
2002.  At that time the progress notes indicated that he was 
pain free the previous night and that a heart catheterization 
was planned after lunch.  Thus, the VAMC found that the 
veteran was stable for transfer as of the morning of August 
28th.  

Regarding receipt and payment of claims, the SOC provided a 
summary of all the providers who submitted claims regarding 
treatment the veteran received at AAMC from August 27, 2002 
and shows the date each claim was received.  As mentioned 
above, the claims from IMA, GMA, AAMC and two of the claims 
from DR were all received as of October 3, 2002.  The SOC 
also noted that payment was processed for all the providers 
of services on August 27, 2002 and at least a portion of 
August 28, 2002, including DR, pursuant to its January 2003 
claim.  The SOC also shows that after investigation, the VAMC 
determined that while the veteran's wife had private 
insurance coverage, the policy did not cover the veteran and 
the veteran had no private coverage of his own.  
Additionally, the SOC notes that the veteran's claim was 
reviewed "with Cardiology" on more than one occasion and 
based on that review, payment or reimbursement for the 
treatment the veteran received from the morning of August 28, 
2002 onward continued to be denied.       

In an April 2007 medical opinion, a Veteran's Health 
Administration (VHA) cardiologist, Dr. W, reviewed the 
veteran's claims file to determine whether he was stable for 
transfer as of August 28, 2002.  The cardiologist indicated 
that the veteran arrived at AAMC on August 27, 2002 with 
signs and symptoms of acute coronary syndrome.  The findings 
from his cardiac catheterization the next day were "not 
good" and included high grade obstructions of multiple 
arteries and significant left ventricular dysfunction.  Dr. W 
noted that treatment at that point needed to involve 
revascularization on an urgent basis and that this could have 
either been accomplished by catheter based interventions or 
CABG.  The assessment in the veteran's case was that he 
needed CABG, which was entirely appropriate given that his 
lesions were complex and not easily treated by percutaneous 
transluminal coronary angioplasty (PTCA).  The veteran was 
felt to be unstable for transfer by both his attending 
physician and his consulting physician (Dr. S).  Dr. S based 
this assessment on 2 factors: local standard of care that 
would have dictated urgent revascularization and his 
interpretation of the guidelines published by the American 
Heart Association and the American College of Cardiology.  
The guidelines recommended revascularization when reasonable.  
Under the local standards of care the AAMC physicians needed 
to consider the medical condition to include catheterization 
results and the patient's desires.  There was no evidence 
that the veteran was requesting transfer and Dr. S made very 
clear his assessment of the veteran's medical condition.  Dr. 
W noted that the CABG procedure should be done more urgently, 
rather than incurring additional risk though both the actual 
transfer of the patient and the resulting delay in performing 
the surgery.

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at AAMC was not for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

Payment or reimbursement for emergency treatment under 
38 U.S.C.A. § 1725 shall be the lesser of the amount for 
which the veteran is personally liable or 70 percent of the 
amount under the applicable Medicare fee schedule for such 
treatment.  38 C.F.R. § 17.1005(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



IV.  Analysis

It is not entirely clear to what point on August 28, 2002 the 
VAMC has already awarded payment or reimbursement.  
Consequently, the issue is characterized to encompass all 
claims for reimbursement/payment for services the veteran 
received at AAMC from August 27, 2002 to September 2, 2002 
that have not already been paid or reimbursed. 

The claims for payment or reimbursement for services rendered 
at AAMC from August 27, 2002 to September 2, 2002 that were 
received by the VAMC by October 3, 2002 (i.e. the claims from 
IMA, GMA, AAMC and two of the claims from DR) were all timely 
filed as they were all submitted well within 90 days of the 
veteran's date of discharge.  [Notably, it appears that the 
claim from DR for $36 was not filed until January 2003, well 
beyond 90 days after discharge.  However, DR has apparently 
received payment on this claim, and it is not at issue 
herein.]  

The claim from ASA was also not timely filed as it was dated 
in January 2003 and received in February 2003, more than 90 
days after the veteran's discharge from the hospital.  The 
record does not show that the VAMC made any finding that this 
claim was timely or that they have provided any payment to 
ASA.  There is also no evidence of record showing any earlier 
correspondence (i.e. within 90 days of discharge) from ASA to 
the VAMC.  As timely filing of a claim for reimbursement is a 
legal requirement for reimbursement (See 38 C.F.R. 
§ 17.1004(d)), the legal criteria for this benefit are not 
met with respect to this claim.  Consequently, payment or 
reimbursement for the $3,720 in charges by ASA incurred by 
the veteran on August 29, 2002 is not warranted.  See Sabonis 
v. Brown; 6 Vet. App. 426 (1994).  

Regarding the treatment received by the veteran, it is not in 
dispute that AAMC is a facility held out as providing 
emergency care to the public; that the veteran's initial 
treatment was for an emergent condition (i.e. one that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health) and that VA or other facilities 
were not feasibly available to provide this initial 
treatment.  These factors were conceded by the VAMC when it 
awarded payment or reimbursement for the veteran's treatment 
up until at least the morning of August 28, 2002.  Thus, the 
critical question remaining is whether the veteran's further 
treatment at AAMC was for a continuing medical emergency of 
such nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time the veteran 
becomes stable for transfer or discharge). 

The evidence reasonably establishes that the veteran's 
continued treatment at AAMC up until his discharge was for a 
continued medical emergency.  While the VAMC, after apparent 
consultation with its cardiology department, determined that 
the veteran was stable for transfer as of the morning of 
August 28, 2002, it has provided only a very limited 
rationale for this finding, essentially noting that the 
veteran was stable for transfer because he had been "pain 
free" the previous night.  On the other hand, the letters 
from Dr. S present a significantly more detailed 
determination that the veteran was not stable for transfer 
and this determination is supported by the review by Dr. W.  
Dr. S specifically indicated that after the veteran underwent 
cardiac catheterization he would not have been stable for 
transfer for further catheterization or CABG surgery due to 
the specific nature of his three vessel coronary artery 
disease with unstable angina and acute myocardial infarction.  
Dr. W noted that the closest available VA facility for 
transfer would have been the Augusta VAMC (some 116 miles 
away) and found that the assessment that the veteran needed 
CABG at AAMC was entirely appropriate given that his lesions 
were complex and not easily treated by PTCA.  He also noted 
that both his attending physician and his consulting 
physician felt the veteran was unstable for transfer, and 
then essentially found that these assessments were 
appropriate under the circumstances, given that the CABG 
procedure should be done more urgently, rather than incurring 
additional risk through both the actual transfer of the 
patient and the resulting delay in performing the surgery.  

Given the more detailed opinion of Dr. S and the supportive 
opinion of Dr. W, the weight of the evidence establishes that 
the veteran was not stable for transfer prior to his cardiac 
catheterization on August 28, 2002.  These opinions also 
establish that the CABG surgery was subsequently necessary in 
order for the veteran to become stabilized.  As this was a 
major surgical intervention, it was reasonable for the 
veteran to remain at AAMC an additional 3 to 4 days until his 
discharge on September 2, 2002.  The necessity of this 3 or 4 
day recovery period is supported by the record, which shows a 
progression to stability as evidenced by extubation, removal 
of the Swan-Ganz catheter, removal of the mediastinal chest 
tube and pacing wiring, weaning from the nasal cannula oxygen 
and a healing incision.  Hence, the Board finds that the 
veteran was being treated for a continuing medical emergency 
from August 27, 2002 to September 2, 2002.  

Given the notations in the SOC indicating that the veteran 
contacted the VAMC prior to going to AAMC for direction as to 
which facility he should travel to for treatment of his 
cardiac symptoms, and given that the VAMC has not found that 
the veteran was not a VA health care recipient, it is 
reasonably established that the veteran was enrolled in the 
VA health care system and had received medical services 
within the 24-month period prior to his AAMC hospitalization.  
It is also reasonably established that he was financially 
liable for the treatment he received at AAMC as there is no 
evidence of record questioning the validity of the claims or 
bills showing such financial liability that were sent to the 
VAMC by the various treating providers.   Furthermore, after 
investigating whether the veteran had any private health 
insurance, the VAMC determined that only the veteran's wife 
had private coverage and that the veteran was not covered by 
this policy.  In the absence of any evidence to the contrary, 
there is no basis for finding that the veteran had any health 
insurance coverage aside from VA coverage.  Finally, there is 
nothing in the record to indicate that the veteran's coronary 
artery disease was in any way work or accident related, and 
as mentioned earlier the veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  Consequently, the 
provisions of 38 C.F.R. § 17.1002(e)-(i) supra do not prevent 
the veteran from receiving payment/reimbursement under 
38 U.S.C.A. § 1725.

In summary, the veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728.  The evidence establishes that 
payment/reimbursement claims for the costs of the veteran's 
treatment at AAMC (other than that by ASA received in 
February 2003) were timely filed.  It also establishes that 
the veteran's initial care at AAMC was emergent; that VA or 
other federal facilities were not available and that that the 
continued care he received until discharge on September 2, 
2002 was for a continued medical emergency.  Furthermore, he 
was enrolled in the VA health care system; had received 
services within the prior 24 months; was financially liable 
to the providers of services at AAMC; had no applicable 
health coverage; and his coronary artery disease was not work 
or accident related.  Consequently, payment or reimbursement 
for the claimed costs of the August 27 to September 2, 2002 
treatment the veteran received at AAMC, and that have not 
already been paid or reimbursed, other than the $3,720 in 
claimed by ASA, is warranted.  


ORDER

Entitlement to payment or reimbursement of the cost of 
emergency medical services the veteran received at the 
Anderson Area Medical Center (AAMC) in Anderson, S.C. from 
August 28, 2002 to September 2, 2002, other than payment or 
reimbursement of the costs claimed by ASA in February 2003, 
is granted, subject to the regulations governing payment of 
monetary awards, including the limitations on payment in 
38 C.F.R. § 17.1005.

Entitlement to payment or reimbursement of the costs of 
emergency medical services the veteran received from ASA at 
AAMC on August 29, 2002 in the amount of $3,720 is denied.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


